PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/213,021
Filing Date: 7 Dec 2018
Appellant(s): Kwansei Gakuin Educational Foundation et al.



__________________
Stephen B. Maebius
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2015/102118 A1, machine translated English document is referred to, hereafter Hatakeyama) in view of Herron et al. (US 2016/0013413 A1, hereafter Herron), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claims 1-6, and 8, Hatakeyama discloses a polycyclic aromatic compound having general formula of Formula (1) ([010]-[012]) as shown below.
    PNG
    media_image2.png
    263
    501
    media_image2.png
    Greyscale

wherein ring A, ring B, and ring C can be each aryl ring; Y1 can be B; X1 and X2 can be N-R, wherein R can be substituted aryl; the substituent of the ring A, the ring B, and the ring C can be diarylamino (see limitation of R1-R11 of formula (2) in [012]); and at least one hydrogen can be substituted with deuterium.
Hatakeyama exemplifies the polycyclic aromatic compounds Compound (1-2621) ([122]) and Compound (1-447) ([090]).

    PNG
    media_image3.png
    315
    619
    media_image3.png
    Greyscale

Hatakeyama discloses an organic electroluminescent element (“Example 16” in Table 5; [798]-[801]) comprising a positive electrode (ITO, “anode” in [801]), a light emitting layer comprising a host (BH1; structure in [764]) and a dopant (Compound 1-401), electron transport layer (“electron transport layer 1” in Table 5; ET-1; structure in [764]), and a negative electrode (“cathode”) comprising a LiF layer and an Al layer (Table 5 and [800]).
Hatakeyama discloses a display apparatus (“display device” in [392]) and a lighting apparatus (“lighting device” in [396]) comprising the organic electroluminescent element of the invention.
Hatakeyama does not exemplify a compound which has identical structure as Applicant’s Compound (1-22) of claim 10. However, Hatakeyama does teach the general Formula (1) of Hatakeyama can include Applicant’s Compound (1-22). That is, the substituent of the ring A can be a diarylamine as exemplified in Compound (1-447) of Hatakeyama, and hydrogen of the general Formula (1) can be substituted with deuterium.
Herron teaches a compound (Compound E1 in [129]) used for the light emitting layer dopant of an organic electroluminescent element (Abstract and Table 2), wherein the core anthracene structure is substituted with deuterated diphenylamine substituents (marked by dashed circles in the figure below).

    PNG
    media_image4.png
    276
    547
    media_image4.png
    Greyscale

Herron further teaches deuterated compound provides greatly improved lifetime and air tolerance when compared to analogous non-deuterated compounds ([077]; see lifetime comparison between Compound E1 and Comparative Compound B in Table 2).
Hatakeyama and Herron are analogous in the field of light emitting dopants of organic electroluminescent elements.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Hatakeyama (Compound (1-2621)) by substituting the hydrogen at the substitution position of R2 of Applicant’s formula (2) (marked by an arrow in the figure above) with deuterium-substituted diphenylamine, as taught by Herron.
The motivation of doing so would provide the polycyclic aromatic compound with improved lifetime and air tolerance based on teaching of Herron.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant compound has identical structure as Applicant’s Compound (1-22) of claim 10.
The compound of Hatakeyama as modified by Herron (Applicant’s Compound (1-22)) has identical structure as Applicant’s formula (1), wherein ring A, ring B, and ring C are each an aryl ring (phenyl); at least one hydrogen atom in these rings is substituted (t-butylphenyl and deuterated diphenylamine); Y1 is B; X1 and X2 are each N-R while R of the N-R is an optionally substituted aryl (t-butylphenyl); at least one hydrogen atom is substituted by deuterium atom; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 1.
It is noted that the claim term of “may be” is not interpreted as the claim limitation being required. A limitation claimed using the claim term of “may be” is considered optional.
The polycyclic aromatic compound of Hatakeyama as modified by Herron, wherein the ring A, ring B, and ring C are each an aryl ring (phenyl); at least one hydrogen atom in these rings is substituted by a substituted aryl (t-butylphenyl); each of ring B and ring C shares a bond with the fused bicyclic core structure including Y1, X1, and X2; ring A shares two bonds with the fused bicyclic core structure including Y1, X1, and X2; Y1 represents B; X1 and X2 each are N-R; R in the N-R is an aryl (t-butylphenyl); at least one hydrogen atom is substituted by deuterium atom; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 2.
The polycyclic aromatic compound of Hatakeyama as modified by Herron is represented by formula (2) of claim 3, wherein R1 to R11 are each hydrogen, an aryl (t-butylphenyl), a diarylamino (deuterated diphenylamine), while at least one hydrogen atom is substituted by an alkyl (t-butylphenyl); Y1 is B; X1 and X2 are each N-R while R of the N-R is an aryl having 6 to 12 carbon atoms (t-butylphenyl); at least one hydrogen atom is substituted by deuterium atom; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 3.
The polycyclic aromatic compound of Hatakeyama as modified by Herron, wherein R1 to R11 are each hydrogen, an aryl having 6-30 carbon atoms (t-butylphenyl), a diarylamino (deuterated diphenylamine) (the aryl is an aryl having 6 to 12 carbon atoms); Y1 is B; X1 and X2 are each N-R while R of the N-R is an aryl having 6 to 10 carbon atoms (t-butylphenyl); at least one hydrogen atom is substituted by deuterium atom; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 4.
The polycyclic aromatic compound of Hatakeyama as modified by Herron, wherein R1 to R11 are each hydrogen, an aryl having 6 to 16 carbon atoms (t-butylphenyl), a diarylamino (deuterated diphenylamine) (the aryl is an aryl having 6 to 10 carbon atoms); Y1 is B; X1 and X2 are each N-R while R of the N-R is an aryl having 6 to 10 carbon atoms (t-butylphenyl); at least one hydrogen atom is substituted by deuterium atom; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 5.
The polycyclic aromatic compound of Hatakeyama as modified by Herron, wherein R1 to R11 are each hydrogen, an aryl having 6 to 16 carbon atoms (t-butylphenyl), a diarylamino (deuterated diphenylamine) (the aryl is an aryl having 6 to 10 carbon atoms); Y1 is B; X1 and X2 are each N-R while R of the N-R is an aryl having 6 to 10 carbon atoms (t-butylphenyl); at least one hydrogen atom is substituted by deuterium atom; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 6.
The polycyclic aromatic compound of Hatakeyama as modified by Herron, wherein R2 is a deuterium-substituted diarylamino group; and the compound or the structure has a deuterium-substituted diarylamino group, meeting all the limitations of claim 8.
Regarding claim 9, Applicant claims the halogen of the compound of formula 1 of claim 1 to be fluorine. 
A halogen does not occur in the polycyclic aromatic compound of Hatakeyama as modified by Herron, because it is not required in claim 1. Neither claim 1 nor claim 9 requires a halogen to be present as a substituent of Formula 1. That is, when any halogen substituent does not present, fluorine is not present. The limitation of claim 9 met in the case that a halogen is not present. Therefore, the compound of Hatakeyama as modified by Herron reads on all the limitations of claim 9.
Regarding claim 10, the polycyclic aromatic compound of Hatakeyama as modified by Herron has the same structure as Compound (1-22), meeting all the limitations of claim 10.
Regarding claims 11-18, the polycyclic aromatic compound of Hatakeyama as modified by Herron reads on all the features of claims 1-10, as outlined above.
Hatakeyama discloses an organic electroluminescent element (“Example 16” in Table 5; [798]-[801]) comprising a positive electrode (ITO, “anode” in [801]), a light emitting layer comprising a host (BH1; structure in [764]) and a dopant (Compound 1-401), electron transport layer (“electron transport layer 1” in Table 5; ET-1; structure in [764]), and a negative electrode (“cathode”) comprising a LiF layer and an Al layer (Table 5 and [800]).
Hatakeyama does not disclose a specific device comprising the polycyclic aromatic compound of Hatakeyama as modified by Herron.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Hatakeyama by substituting the light emitting layer dopant with the compound of Hatakeyama as modified by Herron, as taught by Hatakeyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device comprises a positive electrode (ITO), a light emitting layer comprising a host (BH1) and a dopant (Compound of Hatakeyama as modified by Herron), electron transport layer (ET-1), and a negative electrode comprising a LiF layer and an Al layer. 
The device is equated with the structure comprising a positive electrode (ITO), a light emitting layer comprising a host (BH1) and a dopant (Compound of Hatakeyama as modified by Herron), electron transport layer (ET-1), electron injection layer (LiF), and a negative electrode (Al), meeting all the limitations of claims 11-15.

    PNG
    media_image5.png
    302
    700
    media_image5.png
    Greyscale

The organic electroluminescent element of Hatakeyama as modified by Herron, wherein the host (BH1 in [764] of Hatakeyama) is an anthracene-based compound, meeting all the limitations of claim 16.
The organic electroluminescent element of Hatakeyama as modified by Herron, wherein the electron transport layer (ET-1 in [764] of Hatakeyama) is an anthracene derivative, meeting all the limitations of claim 17.
The organic electroluminescent element of Hatakeyama as modified by Herron, wherein the electron injection layer (LiF) is a halide of an alkali metal, meeting all the limitations of claim 18.
Regarding claim 19, Applicant claims a lighting apparatus.
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
An organic electroluminescent element of Hatakeyama as modified by Herron is a lighting apparatus, because 1) the element emits light, and 2) the element comprises a set of materials or equipment (electrodes, and transporting and emitting materials) designed for a particular use (lighting).
Furthermore, Hatakeyama teaches a display apparatus (“display device” in [392]) and a lighting apparatus (“lighting device” in [396]) comprising the organic electroluminescent element of the invention.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Hatakeyama as modified by Herron by using it to make a display apparatus, as taught by Hatakeyama.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display apparatus, meeting all the limitations of claim 19.












(2) Response to Argument
With respect to Appellant’s specific arguments, see the first paragraph of page 9 of the Appeal Brief filed 6/24/2022, Appellant argues that the rejections of claims 1-19 35 U.S.C. 103 as being unpatentable over Hatakeyama/Herron/Merriam-Webster dictionary should not be sustained. Appellant argues that there is no teaching or suggestion that specifically any of a diarylamino group, a carbazolyl group, or a benzocarbazolyl group should be substituted with deuterium in the reference to Hatakeyama’s Formula (1). Appellant further argues that given (1) the expansive scope of Hatakeyama’s polycyclic aromatic compound and (2) the multitude of alternate position on these polycyclic aromatic compound where there exists the possibility of deuterium substitution, a person of ordinary skill would not have been motivated to specifically deuterate a diarylamino group, a carbazoyl group, or a benzocarbazolyl group, as presently claimed.
Appellant arguments are directed to lack of teaching or suggestion in the reference of Hatakeyama alone. However, the obviousness rejection was made over Hatakeyama in view of Herron. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Hatakeyama discloses a polycyclic aromatic compound represented by Formulas (1) and (2) ([010]-[012]), as shown below. 
    PNG
    media_image6.png
    360
    601
    media_image6.png
    Greyscale
, 
In Formula (1), ring A, ring B, and ring C can be each aryl ring; Y1 can be B; X1 and X2 can be N-R, wherein R can be substituted aryl; the substituent of the ring A, the ring B, and the ring C can be diarylamino (see limitation of R1-R11 of Formula (2) in [012]); and at least one hydrogen can be substituted with deuterium.
Hatakeyama exemplifies the polycyclic aromatic compounds Compound (1-2621) ([122]) and Compound (1-447) ([090]).

    PNG
    media_image3.png
    315
    619
    media_image3.png
    Greyscale

Compound (1-2621) of Hatakeyama does not have diphenylamine group at the position corresponding to R2 of Formula (1) of Hatakeyama (marked by an arrow in the figure above); however, Hatakeyama does teach that a diphenylamino group can be a substituent at the position corresponding to R2 of Formula (1) of Hatakeyama (“diarylamino” at R2 of Formula (2) in [012] and the specific exemplary Compound (1-447) in [090]).
Thus, substitution of the hydrogen at the position corresponding to R2 of Formula (1) of Hatakeyama with a diphenylamine group would have been obvious to one of ordinary skill in the art. The modification would have been a combination of prior art elements according to known methods to achieve predictable results. See MPEP 2143(I)(A).

    PNG
    media_image7.png
    257
    649
    media_image7.png
    Greyscale

The modification would provide the Modified Compound (1-2621) of Hatakeyama which has a diphenylamine group at the position corresponding R2 of Formula (2) of Hatakeyama. The diphenylamine group of the Modified Compound (1-2621) of Hatakeyama does not have deuterium at the diphenylamine group. However, Hatakeyama does teach that at least one hydrogen of the compound of Hatakeyama can be substituted with deuterium ([010]). 
Thus, substitution of the hydrogen at the diphenylamine group of the modified Compound (1-2621) with deuterium would have been obvious to one of ordinary skill in the art. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A).
Furthermore, Herron provides teaching and motivation why an ordinary skill in the art would have been motivated to deuterate the diarylamine compound. Herron teaches a deuterated compound provides greatly improved lifetime and air tolerance when compared to analogous non-deuterated compounds ([077]). Herron specifically teaches that the compound of Herron wherein the diphenylamino groups are specifically substituted by deuterium (Compound E1 in [129]) provides higher current efficiency and longer lifetime than the un-deuterated comparative compound (Comparative Compound B in [128]) (Table 2 and [149]-[150]). Therefore, an ordinary skill in the art would have been motivated to substitute the hydrogen substituents of the diphenylamine group with deuterium.
The modification provides a resultant compound having the same structure as Applicant’s Compound (1-22) which reads on all the independent claims.
Therefore, the rejections should be sustained.

With respect to Appellant’s specific arguments, see the third paragraph of page 9 through the fourth paragraph of page 10 of the Appeal Brief filed 6/24/2022, Appellant argues that the rejections of claims 1-19 35 U.S.C. 103 as being unpatentable over Hatakeyama/Herron/Merriam-Webster dictionary should not be sustained. Appellant argues that the Office’s formulation of the rejection is deficient because the Office failed to articulate at least findings (2) and (3) required by the exemplary rationale from MPEP 2143(A).
	The last Office Action relied on both the teaching and motivation of Herron (paragraph 49 of page 11 of the Office Action of 06/30/2021) and the obviousness rationale from MPEP 2143(A) (paragraph 49 of page 11 of the Office Action of 06/30/2021).
The factual inquires (2) and (3) of MPEP 2143 (I)(A) are as follows: (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, and (3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provided following factual findings to arrive at a conclusion of obviousness.
Hatakeyama teaches that a diphenylamino group can be a substituent at the position corresponding to R2 of Formula (1) of Hatakeyama (“diarylamino” at R2 of Formula (2) in [012] and the specific example Compound (1-447) in [090]). 
Hatakeyama teaches at least one hydrogen of the compound of Hatakeyama can be substituted with deuterium in Formulas (1) and (2) of Hatakeyama ([010]-[012]). 
Herron teaches deuterated compound provides greatly improved lifetime and air tolerance ([077]). 
Herron teaches that the organic electroluminescent element comprising the inventive compound having deuterium-substituted diarylamine (Example 2 comprising Compound E1 in Table 2) provides greatly improved lifetime as compared with the comparative device comprising the compound having hydrogen-substituted diarylamine (Comparative Example D comprising Comparative Compound B in Table 2) otherwise same in structure.
	Regarding the factual inquiries (2) and (3) of MPEP 2143 (I)(A), the deficient element of the exemplary Compound (1-2621) of Hatakeyama as compared to the claimed compound (i.e. Compound 1-22 of the instant claim 10) is a deuterium-substituted diphenylamine group at the position corresponding R2 of Formula (2) of Hatakeyama. However, the substitution of deuterated diphenylamine group at the position corresponding to R2 of Formula (2) of Hatakeyama can be done using a known method in a predictable manner, because Hatakeyama teaches the polycyclic core structure represented by Formulas (1) and (2) of Hatakeyama can be substituted by a diphenylamino group at the position R2 ([010]-[012]). Hatakeyama further teaches at least one hydrogen of the Formula (1) or (2) of Hatakeyama can be substituted by deuterium ([010]-[012]). Additionally, Herron teaches benefits of deuteration of the diphenylamine group ([077]). Herron specifically teaches the benefits of the organic electroluminescent element comprising the emitter compound with a deuterium-substituted diphenylamine group as compared to the device comprising a comparative compound with a hydrogen-substituted diphenylamine group otherwise same (Table 2). Therefore, the substitution of hydrogen of Compound (1-2621) at the position corresponding to R2 of Formula (2) with a deuterium-substituted diphenylamine would have been obvious to one of ordinary skill in the art using a known method in a predictably manner based on the teaching of Hatakeyama and Herron. The combination the teaching of Hatakeyama and Herron resolves all the factual inquires including (2) and (3) such that a conclusion of obviousness is successfully made.
Therefore, the rejections should be sustained.

With respect to Appellant’s specific arguments, see the fourth to fifth paragraphs of page 10 of the Appeal Brief filed 6/24/2022, Appellant argues that the compounds of Hatakeyama and Herron are vastly different; Herron is not specific to deuterated diphenylamine substituents; from compounds E1 to E9 in Herron, it can be seen that various unrelated positions are deuterated and no description or suggestion that a specific position will be deuterated to achieve a desired effect.
In response to Applicant’s argument that the structure of Herron is vastly different from the structure of Hatakeyama, the Examiner points to MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
The knowledge that an ordinary skill in the art relies upon from Herron would have been 1) the benefits of deuteration of the compound used as the emitter of an organic electroluminescent element ([077]); and 2) the effect of deuteration of the diphenylamine group (Table 2). Both Hatakeyama and Herron are in an analogous art because the disclosures of Hatakeyama and Herron are directed to the emitter of organic electroluminescent elements. Thus, an ordinary skill in the art would be able to combine the teaching of Hatakeyama and Herron.
Furthermore, the teaching of Hatakeyama in view of Herron is specific. The substitution of the hydrogen atom of Compound (1-2621) of Hatakeyama with a diphenylamine group at the position corresponding to R2 of Formulas (1) and (2) of Hatakeyama would have been obvious because Hatakeyama teaches a diphenylamine group at that substitution position ([012]; example Compound 1-447). The substitution of hydrogen with deuterium in the compounds represented by Formula (1) or (2) of Hatakeyama would have been obvious because Hatakeyama teaches substitution of hydrogen with deuterium in Formulas (1) and (2) ([010]-[012]). Furthermore, Herron teaches a deuterated compound provides greatly improved lifetime and air tolerance when compared to analogous non-deuterated compounds ([077]). Herron further teaches that the compound of Herron wherein the diphenylamino groups are substituted by deuterium (Compound E1 in [129]) provides greatly improved lifetime than the un-deuterated comparative compound (Comparative Compound B in [128]) (Table 2 and [149]-[150]). In the comparison, the only difference between the two compounds is that the diphenylamine group of the Compound E1 of Herron is specifically substituted by deuterium, not the entire molecule as compared with Comparative Compound B. An ordinary skill in the art would recognize that the benefits stems from deuteration of the diphenylamine groups, not the entire molecule. Therefore, the teaching of Hatakeyama and Herron is specific to substitute the hydrogen atom of Compound (1-2621) of Hatakeyama at the position corresponding to R2 of Formula (2) of Hatakeyama with a deuterium-substituted diphenylamine group.
Therefore, the rejections should be sustained.

With respect to Appellant’s specific arguments, see the second paragraph of page 11 through the first paragraph of page 12 of the Appeal Brief filed 6/24/2022, Appellant argues that the rejections of claims 1-19 35 U.S.C. 103 as being unpatentable over Hatakeyama/Herron/Merriam-Webster dictionary should not be sustained. Appellant argues that Compound 1-22 having a deuterium-substituted diarylamino group has excellent properties as compared to Comparative compound (1) having no deuterium-substituted diarylamino group (see table 1). Appellant further argues that claimed Compound 1-107 having a deuterium-substituted diarylamino group also has excellent properties as compared to Compound 1-122 (see table 2). Appellant further argues that Herron’s discussion in its paragraph [0077] relates only to advantages of Herron’s specific deuterated compounds, which are very different from the claimed compounds over their corresponding non-deuterated analogues.
Appellant argues surprising and unexpected results of the organic electroluminescent element comprising Compounds 1-22 (or Compound 1-107) which has a deuterium-substituted diarylamino group as compared to the organic electroluminescent element comprising Comparative compound (1) (or Compound 1-122) which has no deuterium-substituted diarylamino group, otherwise same. Appellant recites “excellent properties”, but it appears that Appellant does not specifically indicate which properties are excellent. Tables 1 and 2 of the instant specification compare the voltage, external quantum efficiency (hereafter EQE), and time during which 90% or more of initial luminance being held (hereafter T90) of the claimed organic electroluminescent elements (Examples 1 and 3) as compared to the comparative organic electroluminescent elements (Comparative Example 1 and Example 2). 
 Regarding the comparison of the device properties between the claimed devices including Examples 1 (or Example 3) and the comparative device including Comparative Example 1 (or Example 2), it is unclear whether the exhibited device properties are surprising and unexpected due to the following reasons.
First, the data shows that the claimed device (Example 1) provides 1.36% lower in voltage, 7.52% higher in EQE, and 21.26% higher in T90 value as compared to the Comparative Example 1. The data also shows that the claimed device (Example 3) provides 2.13% lower in voltage, 0.51% higher in EQE, and 7.76% higher in T90 value as compared to the Example 2. Except the difference in T90 value between Example 1 and Comparative Example 1 (21.26%), all the other improvements of the claimed device appears to be less than 8%. It is not provided how precise/reproducible the exhibited values are (i.e. it is not provided whether each of the exhibited value is obtained from a single measurement or an average of multiple measurements). It is not provided how large error is included in the exhibited values (i.e. no error range or statistical analysis is provided for the measurements). It has not been provided why the improvement less than 8% is considered surprising and unexpected. It is Appellant’s burden to establish the difference less than 8% is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Appellant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Any difference in the structure of compounds used as a part of an organic electroluminescence element could provide difference in voltage, EQE, and T90 of the device. It would not be unexpected or surprising to achieve a small amount of difference in voltage, EQE, and T90 of the claimed electroluminescent element comprising the claimed compound as compared to the comparative element comprising the comparative compound because the claimed compound has different structure from the comparative compound.
Second, it is unclear if the improved property of large T90 value (Note: T90 value is related to the device lifetime) is unexpected because the prior arts teach that those properties are expected when the diphenylamine group of the emitter molecule of an organic light emitting device is substituted by deuterium.
Herron teaches that deuterated compound provides improved properties including increased lifetime and greater air tolerance ([077]). Furthermore, Herron specifically teaches that the inventive device comprising inventive Compound E1 provides increased lifetime as compared to the comparative device comprising Comparative Compound B (compare Example 2 with Comp. Ex. D in Table 2; and [150]), wherein the only difference between the two devices is that the inventive compound has deuterium-substituted diphenylamine while the comparative compound has hydrogen-substituted diphenylamine. Therefore, an ordinary skill in the art would expect the improved properties including increased lifetime, when the diphenylamine group is substituted by deuterium in the emitter molecule of the organic electroluminescent element.
Although the Examiner did not cite other benefits taught by Herron in the outstanding rejections, Herron teaches that the deuterated compound also provides high quantum efficiency and good color saturation ([077]). Herron further teaches that the inventive device comprising inventive Compound E1 provides increased current efficiency and decreased voltage as compared to the comparative device comprising Comparative Compound B (Table 2). Therefore, an ordinary skill in the art would recognize that the lower voltage and higher EQE of the claimed device are expected based on the teaching of Herron.
Third, it is unclear if the exhibited device properties including lower voltage and higher EQE are of greater significance than the benefits taught by the prior arts.
The prior arts teach benefits including increased lifetime and greater air tolerance of the deuterated compound as compared to the non-deuterated compound ([077]). It would have been obvious for one of ordinary skills in the art to deuterate the diphenylamine group of the emitter compound of an organic electroluminescent element to obtain the benefits taught by the prior arts.
The fact that applicant has recognized another advantage (i.e. lower voltage and higher EQE) which would flow naturally from following the suggestion of the prior arts by Herron (i.e. longer lifetime and greater air tolerance) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the exhibited properties including lower voltage and higher EQE of the claimed device are of greater significance than the benefits taught by the prior arts.
Fourth, Appellant shows data to support unexpected results arguments, wherein the data compare devices not compounds. Appellant has not shown that the claimed compounds on their own possess unexpected results. The claims 1-13 claim compounds not an organic electroluminescent element. The unexpected properties including lower voltage, large EQE, and larger T90 values are the properties of the organic electroluminescent element comprising the claimed compound, not the properties of the claimed compound possessed on its own. Therefore, the data is not commensurate in scope with the current claims 1-13.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) 
Therefore, the rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        


Conferees:

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                              




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.





Note:
Forms PTO-1449 are attached.